R -759




                       October 3, 1947


Hon. Francis H. Heasbew     Opinion Ro. V-397
State Librarian
Capitol StetLon             Re:   Authority of a
Austin, Texas                     commissioners1
                                  court to create
                                  a county library
                                  board
Dear sir:
          Reference is made to your letter dated August
21, 1947, In which you request our opinion on the velld-
ity, powers, duties, end sctivitLes of a library board
which has been scting as the governing body of the Jim
Hogg County library. A copy of the “Constitution and
By-Laws” of this board accompanied your request. Xe are
also in receipt of 8 copy of the minutes of the Jim Hogg
County Commissioners’ Court for August 10, 1936, and
December 14, 1936, from the County Clerk of said County
which relate to the origin and financing of the county
library.
            Provision is made in the Constitution end By-
Laws for the eppointment of nine members to the boerd by
the Commissioners’ Court.    The board is to act 8s the
proper governing agency of the county library end shoul-
der the responsibility for its proper administration.
Further provision is made for regular meetings, elec~tlon
end duites of officers, appointment of stending commit-
tees end employment of “the llbrarlen”, presumably refer-
ring to the county librerien euthorized by Art. 1683,
V.C.S.    The Constitution goes on to state that the llbre-
rim    shell be employed by the board, shell be subject to
end under the direct control of the board, and duties of
the lFbreri.enere   set forth.
          Arts. 1677 through 1696, V.C.S., make statutory
provision for the establishing, maintenance, use, etc. of
county free libraries; end Art. 1683 provides for the ep-
pointment for a two year term by the commissioners court
of 8 county librarian who shall possess e certificate of
qualification from the State Board of Librery Examiners,
which Board is created in Art. 1682. Art. 1684 proyides
Hon. Francis H. Hen&au   - Page 2   (lo. V-397)


for salary and traveling expenses for the librarian end
assistents; Art. 1685 prescribes the librarian's duties
end Art. 1686 provides for en annual report to the com-
missioners' court and to the State Librerien by the
county librsrlen on the operation of the county library.
Art. 1687 provides that the county library shell be un-
der the general supervision OP the commissioners’ court
end the State Librarian, and Art. 1689 makes provision
for custody of all funds of the library to be with the
county treesurer*
          The minutes of the Jim Bogg County Commission-
ers' Court for August 10, 1936, disclose that the Court
set eside $0.03 of the $0.25 general fund levy for the
year 1936 to be used for the county library upon condi-
tion that a committee of women interested in foundlinga
library will have raised $500.00 by popular subscription
to supplement the county fund within one yew.     If the
committee failed to uphold its pledge to raise $500.00,
then the fund created by the County was to revert   to the
General Fund. The minutes of the Commissioners' Court
of December 14, 1936, reflect 8 report In full by the
"Jim Hogg County Library Association" submitted to the
GommissionersT ~Court which states in substance that
$1092.54 had been raised since August of thet yeer end
of this emount approximately $700.00 was to be spent on
erection of 8 librsry building. The minutes further shou
that the Commissioners' Court agreed to the erection on
the Courthouse grounds of a stucco and rock lathe building
by the "Jim Hogg County Library Association" for use es 8
county public librsry, end th8t if Jim Hogg County ceeses
its support of a county public library, the Library As-
sociation shall have the right to remove said library build-
ing.
          The Constitution and By-Laws of the library board
or association are based upon an erroneous assumption of
authority and are without support in any of our statutes..
The atetutes (Art, 1677, V.C.S.) confer upon the Commission-
ers' Court the authority to establish, maintain, and operete
county free libraries. As long as county funds are used
to maintain and operate the Jim Hogg County library, we deem
it a "county library" to be governed by the Commisslonersf
Court as pointed out in the third paragraph above.
          We think it commendable and generous on the pert
of the women's committee end citizens of Jim Hogg County to
raise funds for the construction of 8 public library. Bow-
ever under the above statutes we are impelled to the con-
Hon. Francis B. Henshew - Pege 3    (I?o- V-397)



cluslon that It Is the non-delegable duty of the Com-
missioners Court to conduct the menegement of the
county llbrery.
                       SUMMARY
          It is the stetutory duty of the Com-
     missioners' Court to operate the county
     llbrery, end this duty mey not lawfully be
     delegeted to eny citizens committee or
     board. The operetion of such librery Is
     reguleted by statute, end local rules of
     such board ere without authority of law.
                            Yours very truly




JTB/lh
                        APPROVED: